DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/25/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (Patent No.: US 10,929,402) in view of Bain (Pub. No.: US 2014/0281589).
Regarding claim 1: Meng discloses A method for a secure storage of data records, the method comprising:
for each attribute of at least part of the one or more attributes generating a predefined set of variations of the attribute value of the attribute (Meng - [Col. 9, Line 15-25]: the attribute value is encrypted into two representations… the structure 222 may be used as an identifier for the attribute that can be compared to other similar identifiers of attributes; In some embodiments, the encrypted join structure may be a probabilistic data structure);
encrypting the received attribute values resulting in an encrypted record (Meng - [Col. 18, Line 22-30]: the encryption process goes through two paths… Under the second (right hand) path, another encrypted data structure is created. This other data structure may be for example the encrypted attribute value 224)
and encrypting the generated sets of variations (Meng - [Col. 18, Line 22-30]: Under the first (left hand) path, a space-efficient probabilistic data structure is created. This probabilistic data structure may be the encrypted join structure 222); and
storing in a storage system the encrypted record in association with the respective encrypted sets of variations (Meng - [Col. 18, Line 31-32]: these two structures are stored together as the encrypted representation of the attribute value).
However Meng doesn’t explicitly teach, but Bain discloses:
receiving a current data record having one or more attributes, each attribute having an attribute value (Bain - [0055]: Insert Into dataset statement);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meng with Bain so that a record with attributes is received for storage. The modification would have allowed the system to secure the received data before storage. 
Regarding claim 2: Meng as modified discloses wherein a subsequent repetition of the storing of the currently encrypted record is executed depending on the respective encrypted sets of variations of the further received data record (Meng - [Col. 18, Line 13-15]: Fig. 8 and  all attribute values or only certainly attribute values in the table may be encrypted).
Regarding claim 15: Meng as modified discloses further comprising, upon receiving the current data record and before generating the variations, performing a standardization of the attributes by transforming each attribute value of the attributes to a respective predefined format (Bain - [0056]: dividing each value or data attribute into individual characters (or other elements) and then placing each of these characters into a field of an array);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meng with Bain so that each value or data attribute is divided into individual characters (or other elements) and placed into a field of an array. The modification would have allowed the system to apply the encryption function or algorithm to the array elements. 
Regarding claim 16: Meng as modified discloses further comprising, upon receiving the current data record and before generating the variations, compressing the attributes (Meng - [Col. 18, Line 50-51]: Fig. 8, left branch: At operation 840, the attributes value is hashed using a number of randomly selected hash functions).
Regarding claim 17: Meng as modified discloses the at least part of the one or more attributes comprising all attributes of the record (Bain - [0055]: any or all of the values may be encrypted).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meng with Bain so that all attributes participate with encryption  The modification would have allowed the system to encrypt all attribute values for secure storage. 

Regarding claim 18: this claim defines a computer program product claim that corresponds to method claim 1 and does not define beyond limitations of claim 1. Therefore, claim 18 is rejected with the same rational as in the rejection of claim 1. Furthermore, Meng, [Col. 21, Line 51-56] discloses a computer-accessible medium configured to store program instructions and data..

Regarding claim 19: this claim defines a computer system claim that corresponds to method claim 1 and does not define beyond limitations of claim 1. Therefore, claim 19 is rejected with the same rational as in the rejection of claim 1. Furthermore, Meng, [Col. 21, Line 54-55] discloses , computer system with processor and a computer-accessible medium configured to store program instructions and data..
s 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Meng (Patent No.: US 10,929,402) in view of Bain (Pub. No.: US 2014/0281589) and Jonas (Pub. No.: US 2004/0210763).
Regarding claim 3: Meng as modified doesn’t explicitly teach but Jonas discloses , further comprising:
identifying previous candidate encrypted records stored in the storage system, each identified previous candidate encrypted record having an encrypted set of variations matching the encrypted sets of variations of the currently encrypted record (Jonas - [0016]: (a) retrieving the previously stored data having the identical identifier(s). see also [0034] for dada encrption); and
comparing the current encrypted record with the previous candidate encrypted records, wherein the storing is executed depending the comparison result (Jonas - [0016]: (b) evaluating whether another identifier is included in the processed record that does not exist in the previously stored data).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meng and Bain with Jonas so that previous stored data is compared with the current data to determine if there is a match. The modification would have allowed the system to determine how the current data is stored. 
Regarding claim 4: Meng as modified further comprising:
responsive to the currently encrypted record being different from the previous candidate encrypted records, storing the encrypted record (Jonas - [0040]: If no matches were found for any record, the Conjoined Data would be assigned a new persistent key).
The reason for combine is similar as claim 3.
Regarding claim 5: Meng as modified further comprising:
responsive to the currently encrypted record matching at least one candidate encrypted record, merging the currently encrypted record and the candidate encrypted record (Jonas - [0040]: if a match is identified, evaluates whether the matched record(s) contains any new or previously unknown identifiers in step 82 that may be candidate list builder identifiers to add or update the candidate list/relationship records).
The reason for combine is similar as claim 3.
13 is rejected under 35 U.S.C. 103 as being unpatentable over Meng (Patent No.: US 10,929,402) in view of Bain (Pub. No.: US 2014/0281589) and Rehberg et al. (Pub. No.: US 2007/0214404).
Regarding claim 13: Meng as modified doesn’t explicitly teach but Rehberg discloses wherein the set of variations of an attribute value result in a set of equivalents of the attribute value (Rehberg - [0046]: A preferred pattern specification 405 is selected from the equivalent pattern specification).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meng and Bain with Rehberg so that a subset is selected from the equivalent pattern specification. The modification would have allowed the system to acquire a subset of variations from an equivalent set. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Meng (Patent No.: US 10,929,402) in view of Bain (Pub. No.: US 2014/0281589) and Roseman et al. (Pub. No.: US 2010/0071030).
Regarding claim 14: Meng as modified doesn’t explicitly teach but Roseman discloses wherein the set of variations are selected from the group consisting of: spelling variations, phonetic variations, metaphonic variations, and number sorting (Roseman - [0085]: The logs are sorted 611 to groups according to their stamp ID.  Each ID group is sorted according to the sequence number).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Meng and Bain with Roseman so that data is sorted. The modification would have allowed the system to have a sorted data for efficiency. 

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for allowance will be furnished upon allowance of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hacigumus et al. (Pub. No.: US 2004/0243816) - Querying encrypted data in a relational database system 
Bilogrevic et al. (Pub. No.: US 2015/0371059) - Privacy-sensitive ranking of user data  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437